Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to application filed on 11/9/2020.
	Claims 1-5, 8-11, 13 & 15 have been examined and are pending with this action.  


Response to Arguments
Applicant’s arguments regarding pre-processing clause in the claim in the remarks filed on 11/9/2020 have been fully considered but are note persuasive based on following reasoning.
Applicant’s arguments regarding new added limitation of mapping the stored data in the claim in the remarks filed on 11/9/2020 have been fully considered and are moot based on grounds of rejection.

Applicant:
Applicant argues that the prior art does not discloses, “a remote access device to execute a number of pre-processing diagnostic operations regarding the remote access device”.
Examiner:

Examiner cites that, “the remote access device incapable of processing the results and incapable of transferring the diagnostic  results” is disclosed as (Montoya: [0053 & Fig 5]: “FIG. 5 another embodiment for a remote access device 504 that may be used in providing technical-support services to target devices 524 & Similar to the embodiments described in connection with FIG. 1, this embodiment includes an IP KVM module 512 and a network interface module 516 for providing a connection between the remote access device 504 and the remote technician pool 520, shown in the specific embodiment as a WWAN access module,”) & (Montoya: [0037 & 0012 & Fig 1]: “The data store 104 ( part of remote device 100) may also be used in performing updates, diagnostics, and other functions on the target device 120 & Examples of data that may be included on the remote access device include an operating system image, a diagnostic tool, or a software application.”).

The Kiosk request the remote service technician 520 that perform the processing and transferring of data while perform diagnostic on the Kiosk.  Examiner interprets that the remote access device uses the service technician remotely to do the task on the remote task which is the target device.  

[0012] discloses the Examples of data that may be included on the remote access device include an operating system image, a diagnostic tool, or a software application for diagnostic operation and the diagnostic tool is being interpreted as pre-processing diagnostic operation as the tool has already programmed ( pre-processed) to do certain operation.  

Applicant argument are not persuasive based on above explanation. 


Examiner Remark (Claim Interpretation)
This application includes one or more claim limitations that use the word “means” or “step” or “to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. 
“remote access device to execute ……..” and “computing device to extract”.  In dependent claim and in specification these mentioned devices are to have a physical connection.  (Claim 4 and specification [0010]).
Examiner interprets that the term device (non-structural generic placeholders MPEP 2181) is a remote access device & computing device to carry on functionalities and have a physical connection between them.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 8-10, 13 & 15  are rejected under 35 U.S.C. 103(a) as being unpatentable over Montoya et al (US Pub # 2012/0254345) in view of Takeuchi et al (US Pub # 2011/0113097) and in further view of Ergan al (US Pub # 2012/0005422).
As per claim 1, Montoya discloses a system for remote access device diagnostics (Montoya: [0034 & Fig 1]: “The remote access device 100 may also include a data store 104 and diagnostic tools 110,”), comprising: 
a remote access device to execute a number of pre-processing diagnostic operations regarding the remote access device (Montoya: [0053 & Fig 5]: “FIG. 5 another embodiment for a remote access device 504 that may be used in providing technical-support services to target devices 524 & Similar to the embodiments described in connection with FIG. 1, this embodiment includes an IP KVM module 512 and a network interface module 516 for providing a connection between the remote access device 504 and the remote technician pool 520, shown in the specific embodiment as a WWAN access module,”) & (Montoya: [0037 & 0012 & Fig 1]: “The data store 104 ( part of remote device 100) may also be used in performing updates, diagnostics, and other functions on the target device 120 & Examples of data that may be included on the remote access device include an operating system image, a diagnostic tool, or a software application.”) and to store results of the pre-processing  diagnostic operations (Montoya: [0053 & 024 & Fig 5]: “The data store 508 may store operating-system images, updates, patches, and/or other data as described above to be provided to a target device & in embodiments where the target device is configured to interact with a mouse and keyboard, the technician may take control over mouse and keyboard functionality, may transfer various diagnostic and repair applications to the target device, may run system scans, may install antivirus programs or updated software, and the like.”); and 
the remote access device incapable of processing the results and incapable of transferring the diagnostic  results (Montoya: [0056 & Fig 6]: “At block 608, the service kiosk routes a service request to an available service technician 520. The kiosk may be configured automatically to detect that a target device 524 has been connected, prompting the creation of the service request or to provide other functionality in direct response to the connection..”); 
Examiner Note:  The remote technician 520 does the processing and transmission of the data not the remote access device.  


Montoya does not explicitly teaches a computing device to extract the results from the remote access device and to process the extracted results. And mapping of stored data.

Takeuchi however discloses a computing device to, upon connection to the remote access device, extract the results from the remote access device without assistance from the remote access device and to process the extracted results (Takeuchi: [0055 & Fig 3]: “The data sharing process section 22 on the operating side instructs the data identification information extracting section 24 to extract, from among the data (content items) stored in the remote operation device storage section 310, data identification information of data that the operation target device 200 can output. Then, the data sharing process section 22 on the operating side transmits, to the operation target device 200, the data identification information thus extracted.”).

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Montoya in view of Takeuchi to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows target device to display the data identification information thus extracted, if necessary. (Takeuchi: [0234]).

Modified Montoya does not explicitly teaches mapping of stored data.

to map the stored results of the remote access device (Ergan: [0086 & claim 8 & Fig 5]: “a mapped portion 510 as shown in FIG. 5, in one embodiment, a portion of the NV memory is set aside to store certain information about the persistent storage device 300 which will allow diagnostics or other information to be maintained & storing file data in said mapped portion as a result of said file being a temporary file, said data comprising said file data.”); 

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to Montoya in view of Ergan to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows to maintain the information for diagnostic (Ergan: [00086]).

Claim 8 is rejected based on claim 1.  
As per claim 2 Montoya-Takeuchi-Ergan discloses the system of claim 1, wherein the remote access device is an isolated device that is a stand-alone dumb device (Montoya: [0034 & Fig 1]: “The remote access device 100 may also include a data store 104 and diagnostic tools 110,”).

Examiner Note:  The isolated device that is a stand-alone dumb device is defined as a device with limited functionality.  The remote access device 100 has limited functionalities.  As per claim 3 Montoya-Takeuchi-Ergan discloses the system of claim 1, wherein the computing device is coupled to the remote access device to extract the results from the remote access device (Montoya: [0032 & Fig 1]: “Connections 118 that are used to establish communication between the KVM/USB interface 116 of the remote access device 100 and the KVM/USB interface 122 of the target device 120 may have different structures in different environments.  In those embodiments where the connections 118 comprise cable connections,”).As per claim 4 Montoya-Takeuchi-Ergan discloses the system of claim 3, wherein the computing device is coupled to the remote access device by a physical connection (Montoya: [0032 & Fig 1]: “Connections 118 that are used to establish communication between the KVM/USB interface 116 of the remote access device 100 and the KVM/USB interface 122 of the target device 120 may have different structures in different environments.  In those embodiments where the connections 118 comprise cable connections,”).As per claim 5 Montoya-Takeuchi-Ergan discloses the system of claim 1, wherein the remote access device is limited to storing the results of the number of the pre-processing diagnostic operations (Montoya: [0053 & Fig 5]: “The data store 508 may store operating-system images, updates, patches, and/or other data as described above to be provided to a target device.”) & (Montoya: [0024 & Fig 5]: “in embodiments where the target device is configured to interact with a mouse and keyboard, the technician may take control over mouse and keyboard functionality, may transfer various diagnostic and repair applications to the target device, may run system scans, may install antivirus programs or updated software, and the like.”)
Examiner Note:  Updates are being interpreted as diagnostic operations.  

As per claim 9 Montoya-Takeuchi-Ergan discloses the medium of claim 8, wherein the extracted identified diagnostic results are stored at a remote storage (Montoya: [0053 & Fig 5]: “The data store 508 may store operating-system images, updates, patches, and/or other data as described above to be provided to a target device.”).
Examiner Note:  Updates are being interpreted as diagnostic operations.  As per claim 10 Montoya-Takeuchi-Ergan discloses the medium of claim 8, wherein the diagnostic results are stored at the local storage of the remote access device as machine readable data (Montoya: [0053 & Fig 5 & 0061]: “The data store 508 may store operating-system images, updates, patches, and/or other data as described above to be provided to a target device & The computer-readable medium may be a machine-readable storage device”).

As per claim 13, Montoya discloses method for remote access device diagnostics (Montoya: [0034 & Fig 1]: “The remote access device 100 may also include a data store 104 and diagnostic tools 110,”),  comprising: 
identifying, diagnostic results stored at the local storage of the remote access device, wherei5n the diagnostic result are results of a diagnostic operation performed by the remote access device  (Montoya: [0041-0042 & Fig 1]: “The customer installs the remote access device 100 at blocks 208 and 212 by connecting the remote access device 100 to the target device 120 and by connecting the remote access device 100 to the network 124 & to provide identifying information such as in the form of a serial number to the service provider to identify the particular remote access device 100 to be accessed during the service & At block 220, technical resources 126 of the service provided connect to the target device 120 through the remote access device 100 as described above so that diagnostic, update, and/or repair services may be performed at block 224.”),  

the remote access device incapable of processing the results and incapable of transferring the diagnostic  results (Montoya: [0056 & Fig 6]: “At block 608, the service kiosk routes a service request to an available service technician 520. The kiosk may be configured automatically to detect that a target device 524 has been connected, prompting the creation of the service request or to provide other functionality in direct response to the connection..”); 
Examiner Note:  The remote technician 520 does the processing and transmission of the data not the remote access device. 


Montoya does not explicitly teaches mapping, via a remote computing device, a local storage of a remote access device; and processing, via the remote computing device, the diagnostic results for the remote access device.

Takeuchi however discloses processing the diagnostic results for the remote access device (Takeuchi: [0055 & Fig 3]: “The data sharing process section 22 on the operating side instructs the data identification information extracting section 24 to extract, from among the data (content items) stored in the remote operation device storage section 310, data identification information of data that the operation target device 200 can output. Then, the data sharing process section 22 on the operating side transmits, to the operation target device 200, the data identification information thus extracted.”).
extracting, via the pre-processing identified diagnostic results from the local storage of the remote access device without assistance from the remote access device  (Takeuchi: [0055 & Fig 3]: “The data sharing process section 22 on the operating side instructs the data identification information extracting section 24 to extract, from among the data (content items) stored in the remote operation device storage section 310, data identification information of data that the operation target device 200 can output. Then, the data sharing process section 22 on the operating side transmits, to the operation target device 200, the data identification information thus extracted.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Montoya in view of Takeuchi to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows target device to display the data identification information thus extracted, if necessary. (Takeuchi: [0234]).


responsive to connection to a remote access device, mapping, a local storage of a remote access device (Ergan: [0086 & claim 8 & Fig 5]: “a mapped portion 510 as shown in FIG. 5, in one embodiment, a portion of the NV memory is set aside to store certain information about the persistent storage device 300 which will allow diagnostics or other information to be maintained & storing file data in said mapped portion as a result of said file being a temporary file, said data comprising said file data.”); 

Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Montoya in view of Ergan to figure out the extraction and processing of the data at the target or computing device.  One would be motivated to do so because this technique advantageously allows to maintain the information for diagnostic (Ergan: [00086]).

As per claim 15 Montoya-Takeuchi-Ergan discloses the method of claim 13, comprising establishing, via the remote computing device, a connection between the remote access device and the remote computing device upon an identification of a physical connection between the remote access device and the remote computing device  (Montoya: [0032 & Fig 1]: “Connections 118 that are used to establish communication between the KVM/USB interface 116 of the remote access device 100 and the KVM/USB interface 122 of the target device 120 may have different structures in different environments.  In those embodiments where the connections 118 comprise cable connections,”).

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Montoya et al (US Pub # 2012/0254345) in view of Takeuchi et al (US Pub # 2011/0113097) and in furtherview of Ergan al (US Pub # 2012/0005422) and in further view of Romem et al (US Pub # 2016/0036913).

As per claim 11 Montoya-Takeuchi- Ergan discloses the medium of claim 8 (Montoya: [0034 & Fig 1]: “The remote access device 100 may also include a data store 104 and diagnostic tools 110,”),

Modified Montoya does not explicitly teaches wherein the instructions to identify the diagnostic results includes instructions to enumerate the local storage of the remote access device.
Romem however discloses wherein the instructions to identify the diagnostic results includes instructions to enumerate the local storage of the remote access device  (Romem: [0045 and Fig 2]: “Each remote storage device 160 includes a plurality of physical storage blocks. In S220 a map is sent to the client device. The map includes a plurality of virtual addresses. Each virtual address respectively corresponds to a physical address of a data block on a storage device of the plurality of remote storage devices 160. The client device is configured to directly access the data block by mapping the virtual address to the physical address of the data block.”).
Examiner Note:  Mapping uses virtual address or physical address which is the enumeration as prior art discloses them as 160-1 ----- 160-N.
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Montoya in view of Romem to figure out the mapping of the storage.  One would be motivated to do so because this technique advantageously provides a client device access to a plurality of remote storage devices, (Romem: [0045]).

                                                                                                                                                                                                    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449